Opinion by
Rice, P. J.,
It is very difficult to discuss this case seriously. The defendant’s liability, if any, arose out of an express promise, that, if *484the plaintiff would perform her contract with Brown, he, the defendant, would assume Brown’s liability for the moneys to be paid the plaintiff thereunder. But the plaintiff’s allegations that the defendant did “ verbally state that he would assume all liability upon the aforesaid contract,” and that the defendant requested the plaintiff to do the work for him, and that she did the work for him, are clearly, explicitly and unequivocally denied. “ Where an original obligation upon which plaintiff bases his cause of action is expressly traversed with a specific denial of its material parts, and the whole tenor of the affidavit is a refutation of the contract set up in the plaintiff’s declaration, nothing further is necessary to put the plaintiff to proof of his claim before a court and jury: ” Hutton v. McLaughlin, 1 Pa. Superior Ct. 642 ; Barker v. Fairchild, 168 Pa. 246; Galey v. Fitzpatrick, 171 Pa. 50.
The appeal is dismissed at the costs of the plaintiff, but without prejudice, etc.